DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 3 September 2019.  Claims 1-20 are pending and have been examined. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1-20 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1-20 is/are directed to the abstract idea of asset management utilizing asset management to determine replacement strategies. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 

Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-13 and 14) is/are directed to an apparatus and claim(s) (15-20) is/ are directed to a non-transitory computer readable storage medium, and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-20 recite(s) a mental process. Specifically the independent claims 1, 14, and 15 recite a mental process: as drafted, the claim recites the limitation of determining the bundling of items so as to replace them together which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor, nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the processor language, the claim encompasses the user manually using previously saved data with a pen and paper to determine the replacement of assets. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.



Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally the data receiving steps required to be used by the determination do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a processor is used to perform the determining step.  The processor in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (determining the bundling of assets for replacement). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): receiving an input and receiving a request from a user performs the comparing step. The receiving steps are recited at a high level of generality (i.e., as a general means of receiving data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The processor that performs the determining step is also recited at a high level of generality, and 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1-20 recite(s) receiving an input, determining if a second asset, and receiving a request from the user which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving and determining which is viewed as the abstract idea steps of valuing an idea (using analyzed received asset data to determine replacement and repair of the asset) in the manner of “apply it”. 



The asset management utilizing asset management to determine replacement strategies would clearly be to a mental activity that a company would go through in order to decide how to determine asset replacement.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how best to manage the replacement of assets:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 3, 5, 7, 9-13, and 18-20 recite limitations which further limit the claimed analysis of data.

No Claims recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With 

Claims 2, 4, 6, 8, 16, and 17 recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the managing of assets.  This is not a technical or technological problem but is rather in the realm of asset managment and therefore an abstract idea.


Step 2B

The claim(s) 1-20 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized 

	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman et al. (U.S. Patent Publication 2013/0173325 A1) (hereafter Coleman).
		
	
	Referring to Claim 1, Coleman teaches an asset management apparatus comprising: 

An input/output device (see; par. [0020] of Coleman teaches an input and output device).

a processor programmed to: (see; par. [0021] of Coleman teaches a processor

receive an input from a user via the input/output device, the input including information relating to assets maintained by the user (see; par. [0020] of Coleman teaches receiving an input form a user regarding assets that are maintained).

determine, based on the input, if a second asset that has not failed should be bundled with a first asset that has one of failed or has a high probability of failure such that both the first asset and the second asset are replaced together (see; par. [0165] of Coleman teaches determining one or more asset needs to be replaced which has failed that are 

upon receiving a request from the user, output a result of the determination to the user via one of a display of the input/output device or remote electronic device in communication with the asset management apparatus (see; par. [0191] of Coleman teaches outputting as part of a report that can be reviewed on a display, that utilizes par. [0020] an input and output device).


	Referring to Claim 2, see discussion of claim 1 above, while Coleman teaches the apparatus above, Coleman further discloses an apparatus having the limitations of:

the first asset and the second asset are a first pole and a second pole comprising one of a telephone pole, power pole, electric pole, or other utility pole (see; par. [0209] of Coleman teaches the assets consist of Power Poles).


	Referring to Claim 3, see discussion of claim 1 above, while Coleman teaches the apparatus above, Coleman further discloses an apparatus having the limitations of:

the processor, using the input, is further configured to estimate and monetize a consequence of a catastrophic failure of the first asset based on at least one attribute of the first asset (see; par. [0185] of Coleman teaches an example of planning for catastrophic failure, where the par. [0069] the example of planning for the event of a catastrophic failure is planning for replacing assets based on factors (i.e. attribute)).


Referring to Claim 4, see discussion of claim 3 above, while Coleman teaches the apparatus above, Coleman further discloses an apparatus having the limitations of:

the at least one attribute of the first asset is one of a number or redundancy of circuits that the first asset is a part of, a proximity of the first asset in relation to one of roads, buildings, natural or unnatural structure, or an environment in which the first asset is located (see; par. [0129] of Coleman teaches environmental factors (i.e. attributes of natural structures) that are associated with the asset).


	Referring to Claim 5, see discussion of claim 4 above, while Coleman teaches the apparatus above, Coleman further discloses an apparatus having the limitations of:

the processor, using the input, is further configured to calculate a current and future probability of the catastrophic failure of the first asset based on a current condition and future condition of the first asset (see; par. [0121]-[0123] of Coleman teaches determining a current repair and replacement schedule including risk of failure as well as, par. [0171]-[0174] including future failure conditions).


	Referring to Claim 7, see discussion of claim 5 above, while Coleman teaches the apparatus above, Coleman further discloses an apparatus having the limitations of, 

wherein the processor, using the input, is further configured to determine the future condition of the first asset based on a calculated degradation of the current condition of the first asset, which is based on statistical analysis of assets similar to the first asset (see; par. [0011] of Coleman teaches determining characteristics about the asset by using modeling for future degradation including environmental conditions, which can provide par. [0082] using statistical data information to determine failure and associated risk cost).


	Referring to Claim 8, see discussion of claim 1 above, while Coleman teaches the apparatus above, Coleman further discloses an apparatus having the limitations of,

the information relating to assets maintained by the user includes budget constraint information associated with maintaining the assets of the user (see; par. [0101] of Coleman teaches data related to the asset includes constraint of the budget for maintenance).


	Referring to Claim 13, see discussion of claim 12 above, while Coleman in view of Ryan teaches the apparatus above, Coleman further discloses an apparatus having the limitations of,

update the list of candidate assets by removing the neighboring assets in the selected asset list from the list of candidate assets (see; par. [0192] of Coleman teaches an update that reflects change in budget and includes, par. [0139] pole items).

determine a new lowest selected VCR based on remaining assets in the list of candidate assets (see; par. [0122] of Coleman teaches identifying the asset that must be replaced meaning it has the lowest value based on potential risk of failure and is replaced).


	Referring to Claim 15, Coleman teaches a non-transitory computer readable medium.  Claim 15 recites the same or similar limitations as those addressed above in claim 1, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1,

	Referring to Claim 16, see discussion of claim 15 above, while Coleman teaches the non-transitory computer readable medium above Claim 16 recites the same or similar limitations as those addressed above in claim 2, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 17, see discussion of claim 15 above, while Coleman teaches the non-transitory computer readable medium above Claim 17 recites the same or similar limitations as those addressed above in claim 8, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 8.


Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 9-12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (U.S. Patent Publication 2013/0173325 A1) (hereafter Coleman) in view of Ryan et al. (2014, Reliability assessment of power pole infrastructure incorporating deterioration and network maintenance, Reliability Engineering and System Safety, vol. 132, pp. 261-273 (hereafter Ryan).


Referring to Claim 6, see discussion of claim 5 above, while Coleman teaches the apparatus above, Coleman further discloses an apparatus having the limitations of:

the current condition of the first asset is based on one of an inspection of the first asset, a parameter of the first asset, or the environment in which the first asset is located (see; par. [0109] of Coleman teaches performing an inspection of assets, par. [0129] taking into account the environmental factors).

Coleman does not explicitly disclose the following limitations, however,

Ryan teaches wherein the inspection of the first asset comprises a measured remaining shell thickness of the first asset (see; pg. 263, col. 2 of Ryan teaches measuring as part of inspection the thickness of un-decayed timber for a power pole (i.e. shell thickness)), and
wherein the parameter of the first asset comprises one of an installation date of the first asset or a material type of the first asset (see; pg. 263, col. 1 sec. 2.1 0 col. 2 of Ryan teaches the monitoring parameters of a pole over time knowing new pole timeline (i.e. date)), and
wherein the environment in which the first asset is located comprises one an average temperature of a location in which the first asset is located or a foundation in which the first asset is set (see; pg. 264, col. 2, sec. 2.4 – pg. 265 of Ryan teaches the deterioration model uses over temperature and rainfall of a location).

The Examiner notes that Coleman teaches similar to the instant application teaches capital asset investment planning system.  Specifically, Coleman discloses the automated managing of capital assets and determining optimal replacement dates it is therefore viewed as analogous art in the same field of endeavor. Additionally, Ryan teaches reliability assessment of power pole infrastructure incorporating deterioration and network maintenance and as it is comparable in certain respects to Coleman which capital asset investment planning system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem 

Coleman discloses the automated managing of capital assets and determining optimal replacement dates.  However, Coleman fails to disclose wherein the inspection of the first asset comprises a measured remaining shell thickness of the first asset, wherein the parameter of the first asset comprises one of an installation date of the first asset or a material type of the first asset, and wherein the environment in which the first asset is located comprises one an average temperature of a location in which the first asset is located or a foundation in which the first asset is set.

Ryan discloses the inspection of the first asset comprises a measured remaining shell thickness of the first asset, wherein the parameter of the first asset comprises one of an installation date of the first asset or a material type of the first asset, and wherein the environment in which the first asset is located comprises one an average temperature of a location in which the first asset is located or a foundation in which the first asset is set.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Coleman the inspection of the first asset comprises a measured remaining shell thickness of the first asset, wherein the parameter of the first asset comprises one of an installation date of the first asset or a material type of the first asset, and wherein the environment in which the first asset is located comprises one an average temperature of a location in which the first asset is located or a foundation in which the first asset is set as taught by Ryan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Coleman and Ryan teach the collecting and analysis of data regarding the managing of assets in the form of utility poles and they do not contradict or diminish the other alone or when combined.


Referring to Claim 9, see discussion of claim 8 above, while Coleman teaches the apparatus above, Coleman does not explicitly disclose an apparatus having the limitations of, however,

Ryan teaches create a list of candidate assets by ranking all the assets based on a value to cost ratio (VCR), with an asset having a highest VCR being listed at a top of the list of candidate assets and remaining assets being listed in descending order based on a respective VCR of the remaining assets (see; pg. 266, col. 1, sec. 3 – pg. 267, col. 2 of Ryan a case study that provides a specific amount of utility poles (i.e. list) that represents poles in different regions, pg. 270, col. 2, sec. 5 – pg. 271, col. 2 where the poles each have an cost associated with the poles based on region and taking into account costs attached to the monitoring and maintenance where all costs for poles are severity (i.e. value to cost)) which is viewed to provide a ranking of the poles in order to decide how to manage the existing poles (i.e. management of list of poles)), and 
store in a database of a memory of the asset management apparatus a VCR of a last candidate asset as a lowest selected VCR (see; pg. 267 , sec. 4 – pg. 268 of Ryan teaches how the measurements were determined (i.e. asset management), pg. 270, col. 2, sec. 5 – pg. 271, col. 2 where the poles each have an cost associated with the poles based on region and taking into account costs attached to the monitoring and maintenance where all costs for poles are severity (i.e. value to cost)) which is viewed to provide a ranking of the poles in order to decide how to manage the existing poles (i.e. management of list of poles)).

The Examiner notes that Coleman teaches similar to the instant application teaches capital asset investment planning system.  Specifically, Coleman discloses the automated managing of capital assets and determining optimal replacement dates it is therefore viewed as analogous art in the same field of endeavor. Additionally, Ryan teaches reliability assessment of power pole infrastructure incorporating deterioration and network maintenance and as it is comparable in certain respects to Coleman which capital asset investment planning system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem 

Coleman discloses the automated managing of capital assets and determining optimal replacement dates.  However, Coleman fails to disclose create a list of candidate assets by ranking all the assets based on a value to cost ratio (VCR), with an asset having a highest VCR being listed at a top of the list of candidate assets and remaining assets being listed in descending order based on a respective VCR of the remaining assets, and store in a database of a memory of the asset management apparatus a VCR of a last candidate asset as a lowest selected VCR..

Ryan discloses create a list of candidate assets by ranking all the assets based on a value to cost ratio (VCR), with an asset having a highest VCR being listed at a top of the list of candidate assets and remaining assets being listed in descending order based on a respective VCR of the remaining assets, and store in a database of a memory of the asset management apparatus a VCR of a last candidate asset as a lowest selected VCR..

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Coleman create a list of candidate assets by ranking all the assets based on a value to cost ratio (VCR), with an asset having a highest VCR being listed at a top of the list of candidate assets and remaining assets being listed in descending order based on a respective VCR of the remaining assets, and store in a database of a memory of the asset management apparatus a VCR of a last candidate asset as a lowest selected VCR as taught by Ryan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Coleman and Ryan teach the collecting and analysis of data regarding the managing of assets in the form of utility poles and they do not contradict or diminish the other alone or when combined.


Referring to Claim 10, see discussion of claim 9 above, while Coleman in view of Ryan teaches the apparatus above, Coleman does not explicitly disclose an apparatus having the limitations of, however,

Ryan teaches create a selected asset list (see; pg. 266, col. 1, sec. 3 – pg. 267, col. 2 of Ryan teaches a case study that provides a specific amount of utility poles (i.e. list) that represents poles in different regions), and
determine neighboring assets within a predetermined radius (see; pg. 266, col. 1, sec. 3 – pg. 267, col. 2 of Ryan teaches the pole in different regions and their statistics (i.e. region is viewed as radius)), and
create a list of the neighboring assets by ranking all the neighboring assets based on a respective VCR of the neighboring assets, with a neighboring asset having a highest VCR being listed at a top of the list of the neighboring assets and remaining neighboring assets being listed in descending order based on the respective VCR of the remaining neighboring assets (see; pg. 266, col. 1, sec. 3 – pg. 267, col. 2 of Ryan a case study that provides a specific amount of utility poles (i.e. list) that represents poles in different regions, pg. 270, col. 2, sec. 5 – pg. 271, col. 2 where the poles each have an cost associated with the poles based on region and taking into account costs attached to the monitoring and maintenance where all costs for poles are severity (i.e. value to cost)) which is viewed to provide a ranking of the poles in order to decide how to manage the existing poles (i.e. management of list of poles, descending)).

The Examiner notes that Coleman teaches similar to the instant application teaches capital asset investment planning system.  Specifically, Coleman discloses the automated managing of capital assets and determining optimal replacement dates it is therefore viewed as analogous art in the same field of endeavor. Additionally, Ryan teaches reliability assessment of power pole infrastructure incorporating deterioration and network maintenance and as it is comparable in certain respects to Coleman which capital asset investment planning system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem 

Coleman discloses the automated managing of capital assets and determining optimal replacement dates.  However, Coleman fails to disclose create a selected asset list, determine neighboring assets within a predetermined radius, and create a list of the neighboring assets by ranking all the neighboring assets based on a respective VCR of the neighboring assets, with a neighboring asset having a highest VCR being listed at a top of the list of the neighboring assets and remaining neighboring assets being listed in descending order based on the respective VCR of the remaining neighboring assets.

Ryan discloses create a selected asset list, determine neighboring assets within a predetermined radius, and create a list of the neighboring assets by ranking all the neighboring assets based on a respective VCR of the neighboring assets, with a neighboring asset having a highest VCR being listed at a top of the list of the neighboring assets and remaining neighboring assets being listed in descending order based on the respective VCR of the remaining neighboring assets.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Coleman create a selected asset list, determine neighboring assets within a predetermined radius, and create a list of the neighboring assets by ranking all the neighboring assets based on a respective VCR of the neighboring assets, with a neighboring asset having a highest VCR being listed at a top of the list of the neighboring assets and remaining neighboring assets being listed in descending order based on the respective VCR of the remaining neighboring assets as taught by Ryan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Coleman and Ryan teach the collecting and analysis of data regarding the managing of assets in the form of utility poles and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 11, see discussion of claim 10 above, while Coleman in view of Ryan teaches the apparatus above, Coleman does not explicitly disclose an apparatus having the limitations of, however,

Ryan teaches determine a total VCR of a resulting bundle, which is equal to a VCR of a neighboring asset in the list of the neighboring assets and a VCR of a candidate asset for which the selected asset list is created (see; pg. 266, col. 1, sec. 3 – pg. 267 of Ryan teaches for all of the poles being monitored taking into account regional variables and understanding the impact, as well as material composition of these poles), and
if a determined total VCR of the resulting bundle is less than the lowest selected VCR, stop determining a total VCR of a resulting bundle for the remaining neighboring assets (see; pg. 271, col. 2, sec. 6 – pg. 272 of Ryan teaches a sensitivity analysis that analyzed the different variables and its impact on end of life and make maintenance decisions based on analysis which is viewed to provide a value to cost), and
if the determined total VCR of the resulting bundle is greater than the lowest selected VCR, add the neighboring asset to the selected asset list (see; pg. 270, col. 2, sec. 5 – pg. 271, col. 2 of Ryan teaches determining maintenance options based on analysis of failure balancing cost and value that could exist if a failure occurred).

The Examiner notes that Coleman teaches similar to the instant application teaches capital asset investment planning system.  Specifically, Coleman discloses the automated managing of capital assets and determining optimal replacement dates it is therefore viewed as analogous art in the same field of endeavor. Additionally, Ryan teaches reliability assessment of power pole infrastructure incorporating deterioration and network maintenance and as it is comparable in certain respects to Coleman which capital asset investment planning system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Ryan discloses determine a total VCR of a resulting bundle, which is equal to a VCR of a neighboring asset in the list of the neighboring assets and a VCR of a candidate asset for which the selected asset list is created, if a determined total VCR of the resulting bundle is less than the lowest selected VCR, stop determining a total VCR of a resulting bundle for the remaining neighboring assets, and if the determined total VCR of the resulting bundle is greater than the lowest selected VCR, add the neighboring asset to the selected asset list.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Coleman determine a total VCR of a resulting bundle, which is equal to a VCR of a neighboring asset in the list of the neighboring assets and a VCR of a candidate asset for which the selected asset list is created, if a determined total VCR of the resulting bundle is less than the lowest selected VCR, stop determining a total VCR of a resulting bundle for the remaining neighboring assets, and if the determined total VCR of the resulting bundle is greater than the lowest selected VCR, add the neighboring asset to the selected asset list as taught by Ryan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Coleman and Ryan teach the collecting and analysis of data regarding the managing of assets in the form of utility poles and they do not contradict or diminish the other alone or when combined.


Referring to Claim 12, see discussion of claim 11 above, while Coleman in view of Ryan teaches the apparatus above, Coleman further discloses an apparatus having the limitations of, 

display the selected asset list including the neighboring assets to the user via one of the display of the input/output device or the remote electronic device in communication with the asset management apparatus (see; par. [0139] of Coleman teaches pooled assets, par. [0182] and par. [0202] and displaying the assets).

Coleman does not explicitly disclose the following limitation, however,

Coleman teaches determine if a total cost of all the neighboring assets in the selected asset list exceeds a budget constraint value included in the budget constraint information, and if the total cost of all the neighboring assets in the selected asset list exceeds the budget constraint value, stop determining a total VCR of a resulting bundle for the remaining neighboring assets (see; pg. 266, col. 1, sec. 3 – pg. 267 of Ryan teaches for all of the poles being monitored taking into account regional variables and understanding the impact, as well as material composition of these poles).

The Examiner notes that Coleman teaches similar to the instant application teaches capital asset investment planning system.  Specifically, Coleman discloses the automated managing of capital assets and determining optimal replacement dates it is therefore viewed as analogous art in the same field of endeavor. Additionally, Ryan teaches reliability assessment of power pole infrastructure incorporating deterioration and network maintenance and as it is comparable in certain respects to Coleman which capital asset investment planning system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Ryan discloses determine if a total cost of all the neighboring assets in the selected asset list exceeds a budget constraint value included in the budget constraint information, and if the total cost of all the neighboring assets in the selected asset list exceeds the budget constraint value, stop determining a total VCR of a resulting bundle for the remaining neighboring assets.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Coleman determine if a total cost of all the neighboring assets in the selected asset list exceeds a budget constraint value included in the budget constraint information, and if the total cost of all the neighboring assets in the selected asset list exceeds the budget constraint value, stop determining a total VCR of a resulting bundle for the remaining neighboring assets as taught by Ryan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Coleman and Ryan teach the collecting and analysis of data regarding the managing of assets in the form of utility poles and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 14, Coleman teaches an asset management apparatus.  Claim 14 recites the same or similar limitations as those addressed above in claim 1, Claim 14 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

Receive a request from the user when a first asset fails (see; pg. 263, col. 1, par. 2 – col. 2 of Ryan teaches the maintenance replacement of poles based on failed inspections and noting (i.e. request update) to track the failure to help develop the future model to predict other failures).

The Examiner notes that Coleman teaches similar to the instant application teaches capital asset investment planning system.  Specifically, Coleman discloses the automated managing of capital assets and determining optimal replacement dates it is therefore viewed as analogous art in the same field of endeavor. Additionally, Ryan teaches reliability assessment of power pole infrastructure incorporating deterioration and network maintenance and as it is comparable in certain respects to Coleman which capital asset investment planning system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Coleman discloses the automated managing of capital assets and determining optimal replacement dates.  However, Coleman fails to disclose a request from the user when a first asset fails.

Ryan discloses a request from the user when a first asset fails.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Coleman a request from the user when a first asset fails as taught by Ryan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Coleman and Ryan teach the collecting and analysis of data 


	Referring to Claim 18, see discussion of claim 17 above, while Coleman teaches the non-transitory computer readable medium above Claim 18 recites the same or similar limitations as those addressed above in claim 9, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 9.

	Referring to Claim 19, see discussion of claim 18 above, while Coleman in view of Ryan teaches the non-transitory computer readable medium above Claim 19 recites the same or similar limitations as those addressed above in claim 10, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 10.

	Referring to Claim 20, see discussion of claim 19 above, while Coleman in view of Ryan teaches the non-transitory computer readable medium above Claim 20 recites the same or similar limitations as those addressed above in claim 11, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 11.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Burlando (U.S. Patent Publication 2006/0243808 A1) discloses a utility pole identification system.
Charli et al. (U.S. Patent Publication 2007/0099634 A1) discloses a mesh network that provides location information.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623